Citation Nr: 1424785	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for plantar fasciitis, hallux valgus, and restless leg syndrome.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran filed timely notice of disagreements with the issues on appeal in May 2008 and May 2009.  He was issued Statements of the Case in February 2009 and September 2009.  The RO noted that his substantive appeal, VA Form 9, was received in September 2009, but the original paperwork was lost.  Although the Veteran's September 2009 VA Form 9 would be untimely for his claims for headaches, neck pain, and hypertension, the Board notes that the Veteran wished to appeal these issues as well.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The February 2014 Board hearing addressed all of the issues currently on appeal, without any question being raised as to jurisdiction.  For this reason, and as the original document was lost, the Board waives the issue of the timeliness of the substantive appeal of the issues of entitlement to service connection for headaches, hypertension and neck pain.

The Veteran appeared and testified at a personal hearing in February 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to service connection for feet/leg disabilities, headaches and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his cervical degenerative joint disease began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cervical degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for service connection for cervical degenerative disc disease, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of arthritis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

During his February 2014 hearing, the Veteran testified that he first experienced neck pain in service.  He is unsure of the date of onset, but believes the pain began in 1994.  He stated that it started in his lower upper back, and was muscular in nature.  He eventually began to experience muscle spasms in service.  He testified that he currently experiences pain and muscle spasms in the same location.  He reported that he was diagnosed with neck arthritis by x-ray in 2005 or 2006.  Essentially, the Veteran argues that the neck pain and muscle spasms he experienced in service are the same symptoms as he currently experiences, and which have been diagnosed as arthritis.

Service treatment records include an April 1989 complaint of pain radiating to his arms and the back of his neck after completing field exercises.  He was found to have a bumpy rash on his arms and neck and was treated with calamine lotion.  In February 1995, the Veteran reported a "back problem" which began three to four years prior.  He stated he was not evaluated for his symptoms.  However, in March 1996 he complained of back pain for the prior three years, and was assessed with mechanical low back pain.  During his January 2001 report of medical history, the Veteran did not report a history of neck pain and he had a normal spine evaluation.  

In 2006, the Veteran complained of neck pain to a private treatment provider.  An October 2006 x-ray of his cervical spine revealed mild degenerative changes.  In accompanying records, the private physician diagnosed degenerative joint disease of the cervical spine.  November 2006 treatment records note that the Veteran's pain is in his neck and shoulders.  

As noted above, arthritis is a chronic disease under 38 C.F.R. § 3.309, and the Veteran can establish service connection through credible continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements regarding his in-service onset of neck pain, and the continuation of the same neck pain and symptoms from service to the present, to be credible.  The Veteran complained of neck and arm pain in 1989, and of a "back problem" in 1995.  It is unclear from the 1995 description if the back pain complaint was associated with his later diagnosis of lumbar strain or if it could be related to his complaint of neck pain.  The Veteran has since been diagnosed, via x-ray, with arthritis.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical degenerative joint disease is related to active service, and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical degenerative joint disease is granted.


REMAND

During his February 2014 hearing, the Veteran testified that he believes his feet and leg problems are a result of years of running, hiking, and marching in service.  He stated that in service his feet would hurt for a long time after he ran, and that he first experienced leg numbness in service.  A review of service treatment records reveals a complaint of leg numbness, shin pain, and increased leg pain when running.

The Veteran additionally testified that he experiences severe headaches.  He thought that his headaches were due to eye strain, but he has since been prescribed glasses, and his headaches continue.  He stated that he first experienced his headaches in service.  Service treatment records include a June 2002 complaint of headaches that began a couple months prior, and occur on and off.  He was assessed with probable sinus headaches.  His treatment records include other complaints of sinus symptoms.

Lastly, the Veteran testified that his high blood pressure began in service.  He indicated that he was diagnosed with hypertension, but stated that he was not currently on medication.  Post-service treatment records include some cardiac care, but not show a current diagnosis of hypertension.  The Veteran's service treatment records include a September 1996 consultation sheet of ongoing blood pressure checks due to a finding of high blood pressure at some point previously.  Numerous service treatment records include blood pressure readings.  However, there is no documentation in his service treatment records indicating that the Veteran was actually diagnosed with hypertension in service.

Under the Veterans Claims Assistance Act of 2000, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has been diagnosed with plantar fasciitis, hallux valgus, restless leg syndrome, headaches, and at one point was monitored for high blood pressure, and he made complaints regarding his legs, headaches, and blood pressure in service, VA examinations should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his headaches, feet/leg disorders, and hypertension since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  Any ongoing VA treatment records should be added to the claims file or virtual evidence.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if his current feet/leg disorders are related to service.  The claims file and access to virtual records must be made available to the examiner for review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his leg and feet disabilities.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran has feet or leg disabilities which were caused by or began in service.  

The examiner should provide a complete rationale for all opinions provided.

3.  Schedule the Veteran for an appropriate VA examination to determine if his current headaches are related to service.  The claims file and access to virtual records must be made available to the examiner for review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of headaches.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's headaches were caused by or began in service.  

The examiner should provide a complete rationale for all opinions provided

4.  Schedule the Veteran for a VA hypertension examination.  The claims file and access to virtual records must be made available to the examiner for review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hypertension, if diagnosed.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran has hypertension which was caused by or began in service.  The examiner should carefully review the numerous blood pressure readings available in the Veteran's service treatment records.

The examiner should provide a complete rationale for all opinions provided.

5.  Thereafter, readjudicate the issues on appeal.  If the determination of the claims remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


